       Case 4:20-cv-00109-HCA Document 35-2 Filed 02/15/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION


KRISTY MITCHELL, individually and as            Case No. 4:20-cv-00109-SMR-HCA
mother and next friend of NEVAEH
OSORIO,

      Plaintiff,                                DEFENDANTS DES MOINES
v.                                              INDEPENDENT COMMUNITY
                                                SCHOOL DISTRICT AND
DES MOINES INDEPENDENT                          TIMOTHY DOWLER’S
COMMUNITY SCHOOL DISTRICT and                   STATEMENT OF UNDISPUTED
TIMOTHY DOWLER,                                 MATERIAL FACTS IN SUPPORT
                                                OF THEIR MOTION FOR
      Defendants.                               SUMMARY JUDGMENT


      COME NOW the Defendants Des Moines Independent Community School

District (“District”) and Timothy Dowler (“Dowler”), pursuant to LR 56, and hereby

submit the following Statement of Undisputed Material Facts in support of their Motion

for Summary Judgment:

      1.     On October 5, 2019 Nevaeh Osorio (Osorio) was a sophomore student at

Ankeny High School in Ankeny, Iowa. Deposition Tr. Nevaeh Osorio p. 8, ln. 21-24;

App. 18.

      2.     Osorio had previously attended Roosevelt High School when she was a

freshman. Deposition Tr. Nevaeh Osorio p. 9, ln. 7-12; App. 18.

      3.     On October 5, 2019, Defendant District held a homecoming dance for

Roosevelt High School at Hy-Vee Hall in Des Moines, Iowa. Deposition Tr. of Nevaeh

Osorio p. 33, ln. 12-14; App. 21.
        Case 4:20-cv-00109-HCA Document 35-2 Filed 02/15/21 Page 2 of 6




       4.     Osorio attended the dance with her friend that attended Roosevelt High

School. Deposition Tr. Nevaeh Osorio p. 32, ln. 11-17; App. 21.

       5.     Timothy Dowler is a teacher at Roosevelt High School. Deposition Tr.

Timothy Dowler p. 3, ln. 24-5; p. 4, ln. 1; App. 28.

       6.     On October 5, 2019, Dowler was a teacher and a chaperone of the

Roosevelt High School Homecoming Dance.                See Defendants’ Amended Answer,

Affirmative Defenses, and Jury Demand at ¶ 4; App. 2.

       7.     At the dance Dowler was to walk around, talk with students, make sure

everything was running smoothly. Deposition Tr. Timothy Dowler p. 6, ln. 17-25; p. 7,

ln. 1; App. 29.

       8.     At some point towards the end of the dance, Osorio had a conversation with

Dowler. Deposition Tr. Timothy Dowler p. 7, ln. 6-8; App. 29.

       9.     Osorio and Dowler first discussed Osorio’s move to the Ankeny School

District. Deposition Tr. Timothy Dowler, p. 8, ln. 20-25 and p. 9, ln. 1-5; App. 29.

       10.    At the end of their discussion, Osorio generally mentioned to Dowler that

some students at the dance did not like her, however she did not provide specifics about

the conflict or who the students were. Deposition Tr. Timothy Dowler, p. 9, ln. 6-15;

App. 29.

       11.    Dowler described the conversation with Osorio as casual and nonemotional,

noting she did not appear to be crying or showing signs of stress. There was nothing

alarming in her tone. Deposition Tr. Timothy Dowler, p. 9, ln. 6-25; p. 10, ln. 1-12;

App. 29-30.


                                            -2-
        Case 4:20-cv-00109-HCA Document 35-2 Filed 02/15/21 Page 3 of 6




       12.    Dowler instructed Osorio to stay away from the students. Deposition Tr.

Timothy Dowler, p. 10, ln. 7-12; App. 30.

       13.    At the time Dowler spoke with Osorio there were no clues in her behavior

or demeanor that revealed an obvious or known risk present. Report of James Spelhaug,

p. 2, para. 2 and 3; App. 16.

       14.    Nevaeh claims she told Dowler “these people are trying to fight me” and he

said, “Maybe you should just go somewhere else.” Deposition Tr. Nevaeh Osorio, p. 50,

ln. 16-24; App. 24.

       15.    Osorio did not speak to anybody else that was a teacher, a chaperone, or

administrator at the dance about the fact she thought there was going to be a fight.

Deposition Tr. Nevaeh Osorio, p. 79, ln. 16-21; App. 26.

       16.    Osorio did not relay any concern for physical violence to her friend, K.H.,

nor did her friend believe there was a threat of physical violence. Deposition Tr. K.H., p.

25, ln. 9-14; App. 33.

       17.    Within a minute of Osorio speaking to Dowler the fight occurred.

Deposition Tr. Nevaeh Osorio p. 57, ln. 15-17; App. 25.

       18.    When notified of the fight, Dowler immediately responded to the fight.

Deposition Tr. Timothy Dowler, p. 13, ln. 10-11; p. 13, ln. 21-25; p. 14, ln. 1; App. 30-

31.

       19.    The fight broke up so quickly that Dowler did not know the parties

involved, nor did he suspect Nevaeh was involved. Deposition Tr. Timothy Dowler, p.

15, ln. 21-25; p. 16, ln. 1-10; App. 31.


                                            -3-
        Case 4:20-cv-00109-HCA Document 35-2 Filed 02/15/21 Page 4 of 6




       20.    Osorio alleged she was attacked by three girls from Roosevelt: M.W., F.C.,

S. L. Plaintiff’s Answer to Interrogatory No. 1; App. 12.

       21.    When Osorio was at Roosevelt she did not have any problems with the

three girls. Deposition Tr. Nevaeh Osorio p. 36, ln. 14-18; App. 22.

       22.    The summer after her freshman year she did not hang out with M.W., S.L.,

or F.C. Deposition Tr. Nevaeh Osorio p. 24, ln. 20-25; App. 19.

       23.    A couple of weeks before the dance Osorio attended the Roosevelt versus

Ankeny football game at Drake stadium. Deposition Tr. Nevaeh Osorio p. 26, ln. 2-23;

App. 20.

       24.    At the game she did not have any problems or disagreements. Deposition

Tr. Nevaeh Osorio p. 27, ln. 1-4; App. 20.

       25.    Before the dance Osorio had received texts from M.W. asking her why she

was following a boy on Instagram that M.W. had dated. Deposition Tr. Nevaeh Osorio

p. 27, ln. 18-25; App. 20.

       26.    M.W. Snapchatted Osorio and was calling her names.         Deposition of

Nevaeh Osorio p. 29, ln. 6-10; 21-22; App. 20.

       27.    M.W. only Snapchatted Osorio one time. Deposition Tr. Nevaeh Osorio p.

29, ln. 22-23; App. 20.

       28.    The night before the dance Osorio went to the Roosevelt -Hoover game and

saw the three girls at that game. She did not have any conversations, texts or Snapchats

with them. Deposition Tr. Nevaeh Osorio p. 35, ln. 5-25; App. 22.




                                             -4-
       Case 4:20-cv-00109-HCA Document 35-2 Filed 02/15/21 Page 5 of 6




      29.    Before the dance Osorio had not talked to anybody associated with

Roosevelt about any issues with any of the girls. Deposition Tr. Nevaeh Osorio p. 36,

ln. 19-23; App. 22.

      30.    Osorio did not have any issues with the three girls until just a few minutes

before the fight. Deposition Tr. Nevaeh Osorio p. 37, ln. 23-25; p. 38, ln. 1; App. 22.



                           BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                           By:                 /s/ Janice M. Thomas
                                  Janice M. Thomas AT0007822
                                  801 Grand Avenue, Suite 3700
                                  Des Moines, IA 50309-8004
                                  Tel: (515) 246-5828
                                  Fax: (515) 246-5808
                                  Email: thomas.janice@bradshawlaw.com

                           ATTORNEYS FOR DES MOINES INDEPENDENT
                           COMMUNITY SCHOOL DISTRICT and TIMOTHY
                           DOWLER

Copy to:

Jeffrey M. Lipman
Lipman Law Firm, P.C.
1454 - 30th Street, Suite 205
West Des Moines, IA 50266
Tel: (515) 276-3411
Fax: (515) 276-3736
Email: jeff@lipmanlawfirm.com
ATTORNEYS FOR PLAINTIFF




                                           -5-
              Case 4:20-cv-00109-HCA Document 35-2 Filed 02/15/21 Page 6 of 6




Alison F. Kanne
Wandro & Associates, P.C.
2501 Grand Avenue, Suite B
Des Moines, IA 50312
Tel: (515) 281-1475
Fax: (515) 281-1474
Email: akanne@2501grand.com
ATTORNEYS FOR PLAINTIFF


                              CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 15th day of February, 2021, by:

   U.S. Mail                              CM/ECF
   Hand Delivered                         EMAIL
   Federal Express                        EDMS

                              /s/ Lucy Anderson




                                                                                -6-
